Citation Nr: 0617861	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a request for waiver of recovery of overpayment of 
Dependency and Indemnity Compensation (DIC) payment in the 
amount of $12, 649.76 was timely filed.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant is the mother of the veteran who had verified 
active military service from November 1966 to June 1973, from 
May 1974 to October 1977 and, evidently, until December 1984, 
when he died.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Committee on Waivers 
and Compromises (COWC) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the available records in the claims 
file indicates that the overpayment at issue resulted from 
appellant's receipt of increased Social Security 
Administration (SSA) benefits over what VA had calculated.

On January 10, 2003, the appellant submitted a VA Form 21-
0514 (DIC Parent's Eligibility Verification Report (EVR)) 
indicating the amount of her monthly SSA payment.

A January 24, 2003 SSA computer notice advised the VA 
Regional Office and Insurance Center (VAROIC) in 
Philadelphia, Pennsylvania, of the amount of the appellant's 
monthly SSA benefits since December 1999. 

In a letter dated January 25, 2003, the VAROIC notified the 
appellant of her adjusted DIC award based on her reported 
income information and unreimbursed medical expenses 
submitted for calendar year 2002.  She was advised that VA 
would let her know "shortly" of the exact amount of the 
overpayment.  The appellant was also told that she had "one 
year from the date of this letter to appeal the decision".  

In a letter dated May 28, 2003, the VAROIC notified the 
appellant that income information received from the SSA was 
inconsistent with the income she reported to VA.  She was 
advised of the SSA-reported amounts and what she reported for 
the five years from April 1999 to January 2003, and told that 
she received an overpayment of benefits.

Then, in a letter dated August 18, 2003, the VAROIC notified 
the appellant of a change in her pension payment based upon 
the SSA's report of a greater monthly SSA rate than was 
initially recorded.  She was advised that she was paid too 
much and that VA would let her know "shortly" how much she 
was overpaid.  The appellant was told she had "one year from 
the date of this letter to appeal the decision."

Neither the January 25th nor the August 18th, 2003 letter 
contains information regarding the appellant's right to 
request a waiver of her debt.

According to the July 2004 statement of the case (SOC), on 
April 27, 2004, the appellant was notified about a change in 
payment schedule due to payable benefits being only $5.00 a 
month.  This notification is not in the claims file.  

The SOC further indicates that on June 2, 2004, the Debt 
Management Center (DMC) received the appellant's request for 
a waiver of overpayment, apparently in a telephone call, 
although the file does not reflect any record of a telephone 
conversation with the appellant.  

The SOC then indicates that on June 3, 2004, the DMC notified 
the claimant that the COWC found her request for waiver was 
untimely, as she was notified of her debt on February 8th and 
August 20th, 2003, and her request was received on June 2, 
2004, more than 180 days letter.  Copies of the February 8th 
and August 20th notices are not in the claims file.  On June 
21, 2004, the RO received the appellant's notice of 
disagreement (NOD) with that denial in which she said her 
first notice of the debt was in April 2004 and that she was 
in Peru when the February 2003 initial notification was sent.

An applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayment benefits.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2005).  The 180-day period can 
be extended if the individual requesting a waiver 
demonstrates that there was a delay in the receipt of the 
notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond his or her 
control.  If the requester substantiates a delay, the 180-day 
period shall be computed from the date of the requester's 
actual receipt of the notice of indebtedness.  Id.

Thus, there appear to be several problems with this case as 
currently presented.  First, there appear to be several 
documents missing from the claims file and it is unclear if 
they are in a temporary, supplemental, or other file.  If so, 
that file should be associated with the claims file prior to 
appellate review of the appellant's claim.  

Second, both the January 25th and August 18th letters notice 
letters from the VAROIC advised the appellant that she had 
one year to appeal the VAROIC's notification of overpayment.  
None of the documents presently in the claims file contains 
information regarding her right to request a waiver of her 
debt and the need to file that request within 180 days of the 
receipt of the notification of the indebtedness.  See 
38 C.F.R. § 1.963(b)(2).  As well, the July 2004 SOC 
references the February 8th and August 20th notification of 
overpayment letters, but copies of these letters are also not 
in the claims file.  Nor is there a copy of the April 27, 
2004 notice to the appellant regarding the change in payment 
schedule. 

Third, the January 25th and August 18th, 2003 letters promise 
to notify the appellant of the exact amount of her 
overpayment; however, the first mention in the claims file of 
the exact amount of the overpayment is in the July 2004 SOC.  
The SOC notes that the appellant was notified of the original 
overpayment of $2,916.92 on February 8, 2003 and, on August 
20, 2003, she was notified of a second debt of $9,732.80, and 
that both debts totaled $12,649.76.  But, as mentioned, a 
copy of the notices are not in the claims file, nor is there 
a formal accounting in the file of how these amounts were 
calculated in the file, and the Board believes this needs to 
be done.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by 
the Veterans Benefits Administration DMC to the COWCs.  See 
OF BULLETIN 99.GC1.04 (May 14, 1999).  The Board notes that 
the DMC does not maintain hard copies of its notification 
letters, but instead maintains a chronological history in its 
master files.  In this case, given the appellant's comments 
in her NOD, it would appear that a notification letter from 
the DMC was sent to the appellant, although it cannot be 
confirmed when the letter was sent, or otherwise what was 
contained in the letter.  As such, the Board is unable to 
determine whether the appellant has been afforded all 
appropriate due process.

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from the DMC 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2) a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that reflects the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen and a copy of the type of 
form letter sent to the debtor; and (3) a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
The RO's COWC is to make the written declaration, the CAROLS 
screen printout (with the statement of explanation), and the 
copy of the VA form letter sent to the debtor and the copy of 
the debtor's response a part of the permanent record.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).

A review of the claims file reflects that the requirements of 
OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly 
review the issue on appeal, the Board must have access to all 
of the documents utilized by the RO and the COWC in rendering 
a decision on the denial of the appellant's waiver request as 
untimely.

Accordingly, the case is REMANDED for the following action:

1.	The RO should determine if there is a 
temporary or supplemental file 
containing the February 8 and August 
20, 2003 notices of overpayment, the 
April 27, 2004 notice to the appellant, 
and the June 3, 2004 DMC notice to her 
and, if so, associate it with the 
claims file.

2.	If not, the RO should take appropriate 
steps to obtain a copy of the 
notification letter(s) regarding the 
overpayment of $12,649.76 and the time 
limit for requesting waiver of such 
overpayment from the DMC and associate 
it with the claims file.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).

3.	If a copy of the notification letter(s) 
cannot be obtained, the RO should, to 
the extent possible, obtain from the 
DMC (1) verification in the form of a 
signed, written certification from the 
DMC identifying the date of dispatch of 
the initial notice of indebtedness and 
right to request waiver, and when and 
where it was sent and whether it was 
returned as undeliverable; (2) a 
printout of the screen from the 
Centralized Accounts Receivable Online 
System (CAROLS) that reflects the date 
of dispatch of the DMC's initial notice 
to the appellant with a statement that 
explains the details of the screen and 
a copy of the type of form letter sent 
to the appellant; and (3) a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver, including all records 
of telephone conversations with the 
appellant.  The RO should document its 
efforts to obtain these records.

4.	The RO should provide the appellant 
with a formal accounting of the amount 
of the overpayment(s) at issue in this 
matter by preparation of a complete 
audit of the appellant's VA DIC 
account.  The beginning and ending 
dates for each period or periods the 
appellant was overpaid must be clearly 
set forth and, during such period(s), 
the amounts due and actually paid to 
the appellant for each prescribed 
period must be fully detailed, 
inclusive of any amount paid to a third 
party based on an apportioned share of 
her pension benefits.

5.	Once completed, the audit must be made 
a part of the claims folder.  In 
addition, a copy of this audit must be 
furnished to the appellant and her 
accredited service representative.

6.	After the actions requested above have 
been completed to the extent possible, 
as well as any other action deemed 
necessary, the COWC should review the 
evidence and determine whether the 
appellant's waiver request was timely 
submitted.  A formal, written record of 
the COWC's decision should be prepared 
and placed in the claims file.

7.	If any determination of the COWC 
remains unfavorable to the appellant, 
she should be furnished a supplemental 
statement of the case (SSOC) that sets 
forth and considers all of the 
applicable legal criteria pertinent to 
this appeal.  The appellant should be 
given the opportunity to respond.

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


